Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padmanabhan, US 2019/0236559 (hereinafter Padmanabhan).

For claims 1, 14, Padmanabhan teaches a managed blockchain service, comprising: 
a first plurality of nodes, respectively comprising at least one processor and a memory, that implement a data plane for the managed blockchain service (see [0057] – [0058], “A blockchain system essentially is an across multiple nodes,” [0108], “a hosted blockchain platform is provided based on one or more blockchain framework implementations, including tools for building blockchain business networks and blockchain based applications” where blockchain implemented across multiple nodes represents nodes implementing a data plane); 
a second plurality of nodes, respectively comprising at least one other processor and another memory, that implement a control plane for the managed blockchain service (see [0047], “host organization 110,” [0056], “Blockchain services interface 190 communicatively interfaces the host organization 110 with other participating nodes 133 (e.g., via the network 155) so as to enable the host organization 110 to participate in available blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization 110 to access information within such a blockchain as well as enabling the host organization 110 to provide blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110” where host represents control plane); 
the control plane configured to: 
receive a request associated with a user account to create a blockchain network according to a specified blockchain framework of a plurality of different blockchain frameworks offered by the managed blockchain service (see [0038] – [0039], “create a blockchain asset” for a receiving a request to add a new block to a blockchain, the new block comprising a plurality of transactions, the request specifying one of a plurality of transaction types,” see Fig. 7A, [0081] – [0083], “forked blockchains are created” and “allows for the creation of forks and the modification of rules and configuration parameters in those forks,” [0086] – [0087], “a sidechain may be an entirely distinct blockchain protocol” and “Sidechaining therefore is a mechanism by which tokens, value, or payload entries from one blockchain may be securely used within a completely separate blockchain via a pre-defined exchange or conversion scheme, and yet, be permissibly moved back to the original chain, if necessary,” [0091], [0167] – [0172], “there now exists two distinct private blockchains which are managed by the blockchain services interface 190...there can be many different private blockchains, and they may be organized in a variety of ways...consent may be granted, a sidechain formed with the participating nodes needing access to the data to be shared, thus forming a sidechain community, and then the data shared amongst those participants of the newly created sidechain community,” [0163] – [0169], “new sidechain community 761 is formed by the blockchain consent manager 705.  Specifically, the blockchain consent manager 705 creates a new community sidechain 760 formed from sidechain blocks 742. The community sidechain 760 is formed from the point of the fork block 742 which is viewed by the private blockchain 740 as a standard block, but includes a reference linking the newly formed community sidechain 760 with the private blockchain 740”,” [0172], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains,” [0108], “a hosted blockchain platform is provided based on one or more blockchain framework implementations...The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider...so that the customers do not have to configure and set up a working blockchain and consensus models, including the attendant hardware and software,” [0252], “the host organization provides customers, users, and subscribers access to different blockchains, some of which are managed by the host organization 110, such as private blockchains, others being public blockchains which are accessible through the host organization 110 which participates as a node on such public blockchains” and where different blockchains and different framework implementations represent plurality of different blockchain frameworks and where user request to create a shared asset represents request to create a blockchain network or sidechain); 
identify a workflow to deploy the blockchain network according to the specified blockchain framework (see [0074], “blockchain protocol certification 166... certifies the blockchain protocol block subscribes to, implements, and honors the particular requirements and configuration options for the indicated blockchain protocol,” [0083], “defines the default set of rules and configuration parameters that allows for the creation of forks and the modification of rules and configuration parameters in those forks, if any,” [0108], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains” where determining “varying rules, configurations, and possibly different languages” for each different blockchain represents identified workflow to deploy specified by associated blockchain framework); 
provision one or more nodes of the data plane to host the blockchain network; execute the workflow to deploy the blockchain network on the provisioned one or more nodes (see [0039], “create a blockchain asset,” [0056], “enable the host organization 110 to participate in available blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization 110 to access information within such a blockchain as well as enabling the host organization 110 to provide blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110,” represents provisioned node to host blockchain network, [0108], [0252]); 
receive a request associated with a different user accounts of the managed blockchain service via the interface to perform a modification to the blockchain network (see [0051] – [0052], “host organization 110 receiving input and other requests 115 from customer organizations 105A-C via network 155” where request from another customer/user received by host represents different user account(s), [0126], “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host” where request to add new block or transaction represents request to perform modification to the blockchain network); and 
modify the blockchain network in the data plane according to the request after a determination that the modification is allowed by a distributed governance policy for the blockchain network (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain”). 

For claim 5, Padmanabhan teaches a method, comprising: 
receiving, via an interface at a control plane for a managed blockchain service, a request associated with a user account to create a blockchain network with a specified distributed governance policy according to a specified blockchain framework of a plurality of different blockchain frameworks offered by the managed blockchain service (see [0038] – [0039], “create a blockchain asset” for a requesting user and “the host having at least a processor and a memory therein, receiving a request to add a new block to a blockchain, the new block comprising a plurality of transactions, the request specifying one of a plurality of transaction types” [0108], “a hosted blockchain platform is provided based on one or more blockchain framework implementations...The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider...so that the customers do not have to configure and set up a working blockchain and consensus models, including the attendant hardware and software,” [0252], “the host organization provides customers, users, and subscribers access to different blockchains, some of which are managed by the host organization 110, such as private blockchains, others being public blockchains which are accessible through the host organization 110 which participates as a node on such public blockchains” and where different blockchains and different framework implementations represent plurality of different blockchain frameworks); 
deploying, by the control plane, the blockchain network on one or more computing resources provisioned for the blockchain network in a data plane for the managed blockchain service (see [0039], “create a blockchain asset,” [0056], “enable the host organization 110 to participate in available blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization 110 to access information within such a blockchain as well as enabling the host organization 110 to provide blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110,” represents provisioned node to host blockchain network, [0108], [0252]) according to a workflow identified for the specified blockchain framework (see [0074], “blockchain protocol certification 166... certifies the blockchain configuration options for the indicated blockchain protocol,” [0083], “defines the default set of rules and configuration parameters that allows for the creation of forks and the modification of rules and configuration parameters in those forks, if any,” [0108], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains” where determining “varying rules, configurations, and possibly different languages” for each different blockchain represents identified workflow to deploy specified by associated blockchain framework); and 
responsive to a request associated with a different user account of the managed blockchain service received via the interface to perform a modification to the blockchain network (see [0051] – [0052], “host organization 110 receiving input and other requests 115 from customer organizations 105A-C via network 155” where request from another customer/user received by host represents different user account(s), [0126], “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host” where request to add new block or transaction represents request to perform modification to the blockchain network), performing, by the control plane, the modification to the blockchain network in the data plane after a determination by the control plane that the modification is allowed by a distributed governance policy in effect for the blockchain network (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain”). 


For claims 2, 6, 15, Padmanabhan teaches wherein the control plane is configured to: 
send one or more notifications to vote on a proposal to perform the modification according to the distributed governance policy (see [0126], “host” sends and “receives from each of one or more of the nodes in a peer-to-peer network a weighted vote”); and 
evaluate received votes according to the distributed governance policy to determine that the modification is allowed (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain”). 

For claims 3, 8, 17, Padmanabhan teaches wherein the control plane is further configured to: 
requests 115 from customer organizations 105A-C,” [0373], “database with redundant online or offline backups”); 
generate a query to the database to obtain the requested data (see [0051], “queries may be constructed from the inputs and other requests 115 for execution against the databases 155 or the query interface 180”); 
send the query to the database (see [0051], “queries may be constructed from the inputs and other requests 115 for execution against the databases 155 or the query interface 180”); and 
return a response to the request for the data based on a result of the query received from the database (see [0051], “pursuant to which results 116 are then returned to an originator or requestor, such as a user of one of a user client device 106A-C at a customer organization 105A-C”). 

For claim 4, Padmanabhan teaches the system of claim 3, wherein the managed blockchain service is implemented as part of a provider network, and wherein the data store is a storage service implemented as part of the provider network (see [0108], “The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider”). 

For claim 7, Padmanabhan teaches the method of claim 5, further comprising: 
responsive to another request received via the interface to perform another modification to the blockchain network (see [0051] – [0052], “host requests 115 from customer organizations 105A-C via network 155” where request from another customer/user received by host represents different user account(s), [0126], “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host”), 
sending one or more notifications to vote on a proposal to perform the modification according to the distributed governance policy (see [0126], “host” sends and “receives from each of one or more of the nodes in a peer-to-peer network a weighted vote”); 
evaluating received votes according to the distributed governance policy to determine that the modification is not allowed (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain”); and 
denying the request to perform the other modification (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain” where host unable 

For claim 9, Padmanabhan teaches the method of claim 8, wherein the offline blockchain data was stored in the database from a peer node of the blockchain network (see [0051] – [0052], accessing database(s) at request of client(s), [0373], “database with redundant online or offline backups”). 

For claims 10, 19, Padmanabhan teaches, 
monitoring, by the control plane, performance data collected for the blockchain network to detect a performance event for the blockchain network (see [0249], “there are a variety of user defined smart contract blocks including user defined conditions 1151, events to monitor 1152, "if" then "else" triggers 1153, and asset identifiers 1154,” [0294], “the event listener monitors the blockchain transactions for defined events having a corresponding smart contract condition or smart contract trigger within the smart contract transacted onto the blockchain”); 
responsive to detecting the performance event: 
determining, by the control plane, a responsive action to the performance event; and 
performing, by the control plane, the responsive action (see [0294], “executing the event listener separate from the blockchain, in which the event listener executes within the host organization and triggers a pre-programmed action within the host organization upon occurrence of the event within a transaction on the blockchain”). 

For claims 12, Padmanabhan teaches the method of claim 5, wherein the specified blockchain framework is a permissioned blockchain framework (see [0109], “Some embodiments of the invention may operate in connection with a permissioned, or private, blockchain-based distributed ledger technology”). 

For claim 16, Padmanabhan teaches the one or more non-transitory, computer-readable storage media of claim 15, wherein the one or more non-transitory, computer-readable storage media further comprise program instructions to further cause the one or more computing devices to implement identifying the distributed governance policy as applicable to the modification (see [0082], “The blockchain protocol governs the manner by which the primary blockchain grows, what data may be stored within, and forked blockchains are created, as well as the validity of any block and any chain may be verified via the block validator 192 of the host organization or any other participating network node of the blockchain pursuant to the rules and requirements set forth by the blockchain protocol certification 166 which is embedded within the genesis block 141 and then must be certified to and complied with by every subsequent block in the primary blockchain”). 

separate and distinct remote organization”). 

For claim 20, Padmanabhan teaches the one or more non-transitory, computer-readable storage media of claim 14, wherein the specified blockchain framework is a permissionless blockchain framework (see [0066] – [0067], services and access to “open, permissionless, or public, blockchain network”).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US 2019/0236559 (hereinafter Padmanabhan) in view of Botes et al., US 2018/0260125 (hereinafter Botes).

For claim 11, Botes teaches wherein the responsive action replaces a peer node for an organization of the blockchain network (see [0191] - [0192], “adding and removing storage systems,” [0349] “For example, there may be three storage systems that normally vote between each other to ensure that two storage systems can safely detach a third that is not communicating, while one storage system can never detach the two other storage systems by itself” where removing or detaching storage system and adding new storage system represents replacing a peer node).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Padmanabhan with the teachings of Botes to allow peer nodes to remove or replace a node that has failed or is not responding (see Botes, [0349]).

For claim 13, Botes teaches the method of claim 5, wherein the modification to the blockchain system is a request to add a member to the blockchain system (see [0192], “adding and removing storage systems,” [0349]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Padmanabhan with the teachings of Botes to allow peer nodes to remove a node that has failed or is not responding and then add a replacement to re-establish an existing quorum (see Botes, [0191], [0349]).



Response to Arguments

Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 

The applicant argues that the prior art, Padmanabhan, does not teach “receive a request associated with a user account to create a blockchain network according to a specified blockchain framework of a plurality of different blockchain frameworks offered by the managed blockchain service.”  The examiner respectfully disagrees.  

Padmanabhan provides tools for building various blockchain frameworks depending on the blockchain service and/or users’ requirements (see [0108] – [0109], “building blockchain business networks and blockchain based applications,” [0252]).  The cited request to add a new block to a blockchain, in the prior office action dated 5/11/2021, further includes creating a “sidechain” and adding a new block to the newly created sidechain network at the request of a user/participating node (see Fig. 7A, [0081] – [0083], “forked blockchains are created” and “allows for the creation of forks and the modification of rules and configuration parameters in those forks,” [0086] – [0087], “a sidechain may be an entirely distinct blockchain protocol” and “Sidechaining completely separate blockchain via a pre-defined exchange or conversion scheme, and yet, be permissibly moved back to the original chain, if necessary,” [0091], [0167] – [0172], “there now exists two distinct private blockchains which are managed by the blockchain services interface 190...there can be many different private blockchains, and they may be organized in a variety of ways...consent may be granted, a sidechain formed with the participating nodes needing access to the data to be shared, thus forming a sidechain community, and then the data shared amongst those participants of the newly created sidechain community,” [0163] – [0169], “new sidechain community 761 is formed by the blockchain consent manager 705.  Specifically, the blockchain consent manager 705 creates a new community sidechain 760 formed from sidechain blocks 742. The community sidechain 760 is formed from the point of the fork block 742 which is viewed by the private blockchain 740 as a standard block, but includes a reference linking the newly formed community sidechain 760 with the private blockchain 740”,” [0172], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains”).  Furthermore, the consent provided by a participating node represents the request associated with a user account in order to share assets results in creating a new create a blockchain network or sidechain (see [0163] – [0169], “participating node 750A has provided consent 751...Consequently, a new sidechain community 761 is formed by the blockchain request to create a blockchain to be hosted by managed blockchain service 270. The request may specify a blockchain framework, as well as various other blockchain features, including networking features such as whether public network traffic may be allowed, governance features, such as distributed governance policy for adding nodes or members to the blockchain network, among others”).

The applicant argues that the prior art does not disclose “identify a workflow to deploy the blockchain network according to the specified blockchain framework.”  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above, Padmanabhan teaches identify a workflow to deploy the blockchain network according to the specified blockchain framework (see [0074], “blockchain protocol certification 166... certifies the blockchain protocol block subscribes to, implements, and honors the particular requirements and configuration options for the indicated blockchain protocol,” [0083], “defines the default set of rules and configuration parameters that allows for the creation of forks and the modification of rules and configuration parameters in those forks, if any,” [0108], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains” where determining “varying rules, configurations, and possibly different languages” for each different blockchain represents identified workflow to deploy specified by associated blockchain framework.  Specifically, identifying particular requirements and configuration options that satisfy a specific blockchain protocol represents identifying a workflow to deploy the blockchain network (see [0074], “blockchain protocol” identifying “compliance with a particular blockchain protocol implementation...honors the particular requirements and configuration options for the indicated blockchain protocol”).  The applicant’s specification recites identification of workflow for a blockchain network includes identification of configuration information for the blockchain network (see US 2020/0167319, [0051], “implement deployment workflow identification 410 to evaluate the specified blockchain network configuration information,” [0052], workflow execution...provision and configure blockchain service(s)...configure a network in which to host the blockchain network, [0080]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENSEN HU/Primary Examiner, Art Unit 2169